Citation Nr: 0527500	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada

THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active military service from January 
1992 to November 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 decision by the RO in 
San Diego, California.  The veteran currently resides within 
the jurisdiction of the RO in Reno, Nevada.

In January 2004, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing in Las Vegas, 
Nevada.  A transcript of the hearing is associated with the 
claims file.

During the pendency of this appeal, in a September 2004 
rating decision, the RO in Reno, Nevada, granted a temporary 
total evaluation effective August 16, 2004, based on a need 
for convalescence following surgery on the veteran's left 
knee for medial patellofemoral ligament reconstruction with 
semitendinous graft harvest.  An evaluation of 30 percent was 
assigned from October 1, 2004.  

In the September 2004 rating decision, the RO also continued 
the veteran's 10 percent evaluation for status post right 
knee arthroscopy.  As the veteran has not appealed this 
issue, it is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2004).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

The veteran contends that her service connected left knee 
disability is more disabling than the current 30 percent 
rating.  The veteran's left knee disability is currently 
rated pursuant to the schedular criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).  A 30 percent evaluation 
is the maximum rating under this Diagnostic Code.  The Board 
notes, however, that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The record 
does not clearly reflect meaningful consideration of those 
provisions by the RO.

Furthermore, the Board notes that the medical evidence 
suggests that the veteran may have separate and distinct 
problems involving her service-connected left knee 
disability, to include instability, degenerative changes and 
limitation of motion.  The VA General Counsel has held that 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). Furthermore, 
to warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating, or, consistent with 38 C.F.R. § 4.59 
(2004), there must be satisfactory evidence of painful 
motion.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The RO has not considered either decision in connection with 
the issue on appeal.

To ensure that there is no prejudice to the veteran in the 
Board's adjudication of the claim, the Board finds that the 
RO should consider both the applicability of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (consistent with the DeLuca 
decision noted above), as well the veteran's entitlement to 
separate evaluations for arthritis and instability, 
consistent with the provisions of both the 23-97 and 9-98 
opinions, in the first instance.

Also, in the veteran's March 2003 substantive appeal, she 
claimed to have nerve damage resulting from surgery for her 
service connected knee disability.  The Court has stated that 
where the symptomatology of a service-connected disability 
can be attributed to separate and distinct problems, each may 
be separately rated and combined.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Pursuant to this holding, the Board is of 
the opinion that the RO should specifically address whether 
the veteran is entitled to separate ratings, on a direct or 
secondary basis, for her service connected left knee 
disability.

In this case, the Board finds that further medical evaluation 
is warranted.  Although the veteran underwent an examination 
for VA purposes in January 2004, she has since undergone 
surgery for her left knee disability in August 2004.  VA 
outpatient records dated August and September 2004 reflect 
that the veteran was seen for follow-up treatment post 
surgery.  Given the ongoing treatment, including surgery, 
since the last VA examination, the veteran must be afforded a 
new examination.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms, in order to obtain 
copies of all VA and private medical 
records pertaining to the disability in 
issue from August 2004 to the present. 
The private treatment and clinical 
records obtained should specifically 
include those from Drs. Miao and 
Bauldaulf at Desert Orthopedics Center 
relating to all stages of the veteran's 
left knee surgery.

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility to have the veteran 
undergo a VA examination by an 
orthopedist to determine the current 
severity of her service-connected left 
knee disability.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination. 

The examination should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  A detailed 
occupational history should be obtained 
from the veteran.  In addition to an x-
ray study, any other tests deemed 
necessary should be performed.  All 
symptoms of the left knee disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, the presence 
of arthritis, and degree of instability.  
The examiner is requested to determine if 
neurological impairment is involved, and 
if so, to identify the nerves affected.  
A complete rationale for any opinion 
expressed should be provided.

3.  The veteran is hereby advised that 
failure to report to the scheduled 
examination, without good cause, may well 
result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, 
the illness or hospitalization of the 
claimant and death of an immediate family 
member.  Id.  A copy of all notifications 
must be associated with the claims 
folder. 

4.  The RO is to review the VA orthopedic 
examination report to ensure it provides 
the information requested to properly 
rate the veteran's left knee disability.  
If not, the RO is to take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should then readjudicate the 
veteran's claim, with consideration of 
all potentially applicable diagnostic 
codes and whether separate ratings are 
warranted for arthritis and instability 
of the left knee and limitation of 
flexion and extension of the left knee.  
See VAOPGCPREC 23-97, 9-98, VAOPGCPREC 9-
2004; and Esteban.

If the benefit sought is not granted, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	
                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




